TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00377-CV


                                 N. A. B. and A. D. J., Appellants

                                                     v.

                Texas Department of Family and Protective Services, Appellee



           FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY,
NO. D-1-FM-13-003295, THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on June 13, 2014.

To date, the reporter’s record has not been filed.

               Any extensions of time granted for the filing of the reporters’ records may not

exceed 30 days cumulatively. See Tex. R. App. P. 28.4(b)(2). Dora Canizales is hereby ordered

to file the reporter’s record in this case on or before June 30, 2014. If the record is not filed by

that date, Canizales may be required to show cause why she should not be held in contempt

of court.

               It is ordered on June 19, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose